Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 07/27/2020. In virtue of this communication, claims 1-20 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. et al. Pub. No.: US 2020/0128402 A1 in view of Sammour et al. Pub. No.: US 2010/0002883 A1.

Claim 1
Niemi discloses a handover method implemented by a user equipment (UE) for handover from a first access and management function (AMF) (AMF1 in fig. 1-3) to a second AMF (AMF 2 in fig. 1-3), wherein the handover method comprises:

    PNG
    media_image1.png
    613
    829
    media_image1.png
    Greyscale

 a Non-Access Stratum (NAS) container (NASC) (security mode command SMC or NASC in par. 0022);
performing integrity verification on the NASC (key derivation for 3GPP access and non-3GPP access in fig. 3 and par. 0027); and 
use a first NAS security context between the UE and the first AMF (common security context for 3GPP and non-3GPP in fig. 3 and par. 0025).
	Although Niemi does not explicitly show: “receiving a handover command message from a first access network device, wherein the handover command message carries a Non-Access Stratum (NAS) container (NASC); and continuing to use a first NAS security context between the UE and the first AMF when the integrity verification fails”, the claim limitations considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “receiving a handover command message from a first access network device, wherein the handover command message carries a Non-Access Stratum (NAS) container (NASC)”, recall that Niemi discusses NASC or SMC (par. 0022), and AMF1 in fig. 1 & 3. In particular, Sammour teaches that the WTRU receives a handover command (par. 0046 and fig. 5A). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with the combination of Niemi and Sammour. See MPEP 2143, KSR Exemplary Rationales F-G.
	Secondly, to address the obviousness of the claim limitations “continuing to use a first NAS security context between the UE and the first AMF when the integrity verification fails”, initially, it’s to note that claim does not specifically define what is being continuing to use. Recall that Niemi explains that UE uses a common security context in AMF1 over 3GPP access and non-3GPP access (fig. 3). In particular, Sammour teaches that the WTRU indicates the source cell “against handover decision to target” (525-530 in fig. 5B) due to unacceptable security algorithms (517 in fig. 5A to fig. 5B). Additionally, Sammour teaches that the WTRU camps back on the source eNB to use the old security keys previously used (par. 0058 and fig. 7) when the handover procedure fails (700 in fig. 7 and par. 0055). 
For these reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify user equipment key derivation at mobility update in mobile communication of Niemi by providing a security procedure during handover as taught in Sammour to obtain the claimed invention as specified in the claim. Such a modification would have included a NAS Security Mode Command to manage security procedure during handover so that the required security algorithm could be verified and selected for ciphering and integrity protection upon handover as suggested in par. 0022-0023 of Sammour.

Claim 2
Niemi, in view of Sammour, discloses the handover method according of claim 1, comprising obtaining a second NAS security context (Niemi, UE performs key derivation for 3GPP access and non-3GPP access in AMF 2 in fig. 3) based on the first NAS security context when the NASC comprises a key derivation indication and a value of the key derivation is one (Niemi, par. 0027, AMF 2 uses an SMC procedure to request UE to perform a key derivation, and an indication from AMF 2 to derive access-specific keys K AMF, K’AMF described in par. 0027, and deriving the K’AMF in par. 0053; Sammour, Key Set Identifier KSI to derive the keys KASME, KeNB, KRRC, etc., in par. 0040 & 0064; in par. 0064, KSI could bet set 111;  accordingly, a value of the key derivation for 1 could be reasonably interpreted as finding an optimum value;  it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980; alternatively, one of ordinary skill in the art would have expected the claim to perform equally well with the combination of prior art since claim does not specifically define what are involved in derivation, i.e., a specific algorithm or a formula, see MPEP 2143, KSR Exemplary Rationale F).

Claim 3
Niemi, in view of Sammour, discloses the handover method of claim 2, wherein the first NAS security context comprises a first key (Kamf) (Niemi, KAMF in par. 0027; Sammour, see keys in par. 0056), and wherein obtaining the second NAS security context comprises obtaining a second Kamf based on the first Kamf (Niemi, the derived key K’AMF is used by AMF 2 and UE 110 in par. 0027 & 0060; Sammour, deriving a new key from an existing key in fig. 4; accordingly, the combined prior art reads the claim obvious).

Claim 4
Niemi, in view of Sammour, discloses the handover method of claim 3 comprising deleting the second NAS security context when the integrity verification fails (Sammour, handover fails in fig. 5A-B & 7, and see deleting security keys in fig. 7-8; and thus, the combined prior art renders the claim obvious, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 5
Niemi, in view of Sammour, discloses the handover method of claim 3, further comprising using the second NAS security context to perform security protection on information transmitted between the UE and the second AMF when the integrity verification succeeds (Niemi, UE and AMF 2 use the common security context from key derivation for 3GPP access and non-3GPP access in fig. 3 and par. 0027; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F).

Claim 6
Niemi, in view of Sammour, discloses the handover method of claim 1, wherein continuing to use the first NAS security context comprises using the first NAS security context to perform security protection on information transmitted between the UE and the first AMF (Sammour, in 730 in fig. 7, WTRU camps back on source cell/e-NB when handover procedure fails in par. 0055, and par. 0058-0059 further explain that after the WTRU camps back on the source cell or e-NB, performing security protection information   is setting valid duration for the security keys associated with the source cell , and see par. 0061; and thus, the combined prior art renders the claim obvious unless claim further recites what are involved in performing security protection on information).

Claim 7
Niemi, in view of Sammour, discloses the handover method of claim 1 comprising storing the first NAS security context (Niemi, security context in AMF 1 in fig. 3; Sammour, 540 in fig. 5B and par. 0050, see fig. 8 for deleting stored keys meaning for storing key before deleted)  when the NASC comprises a key derivation indication and a value of the key derivation indication is one (Niemi, par. 0027, AMF 2 uses an SMC procedure to request UE to perform a key derivation, and an indication from AMF 2 to derive access-specific keys K AMF, K’AMF described in par. 0027, and deriving the K’AMF in par. 0053; Sammour, Key Set Identifier KSI to derive the keys KASME, KeNB, KRRC, etc., in par. 0040, 0061 & 0064; in par. 0064, KSI could bet set 111;  accordingly, a value of the key derivation for 1 could be reasonably interpreted as finding an optimum value;  it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980; alternatively, one of ordinary skill in the art would have expected the claim to perform equally well with the combination of prior art since claim does not specifically define what are involved in derivation, i.e., a specific algorithm or a formula, see MPEP 2143, KSR Exemplary Rationale F).
.
Claim 8
Niemi, in view of Sammour, discloses the handover method of claim 1, further comprising sending, a handover cancellation request to the first AMF (Niemi, AMF 1 in fig. 1 & 3) through the first access network device when the integrity verification fails (Sammour, handover cancel message in step 340 of fig. 3, and steps 525-530 in fig. 5B connecting from fig. 5A indicate the reasons against handover; therefore, the combined prior art renders the claim obvious with the same motivation in claim 1 would still be applicable).

Claim 9-16
	Claims 9-16 are apparatus claims corresponding to the method claims 1-8. All of the limitations in claims 9-16 are found reciting the structure for the same scopes of the respective limitations of claims 1-8. Accordingly, claims 9-16 are considered obvious by the same rationales applied in the rejection of claims 1-8 respectively set forth above. Additionally, Niemi discloses a handover apparatus (UE 110 in fig. 1 and apparatus 410 in fig. 4) comprising: a receiver (transceiver 416 in fig. 4); a processor (processor 412 in fig. 4).

Claim 17
	Claim 17 is a computer product claim corresponding to method claim 1. All of the limitations in claim 17 are found reciting a non-transitory computer-readable storage medium for the same scopes of the respective limitations of claim 1. Accordingly, clam 17 could be considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

Claim 18-20
	Claims 18-20 are chip claims corresponding to method claims 1, 2, and 4. All of the limitations in claims 18-20 are found reciting structures for the same scopes of the respective limitations of claims 1, 2 and 4. Accordingly, clams 18-20 could be considered obvious by the same rationales applied in the rejections of claims 1, 2, and 4, respectively set forth above. Additionally, Niemi discloses a chip (apparatus 410 in fig. 4 form of one or more IC chips mentioned in par. 0030) comprising: a memory (memory 414 in fig. 4) configured to store a computer program (par. 0033, storing data such that to perform algorithm or instructions shown in fig. 3); a processor (processor 412 in fig. 4).

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643